     Case 2:20-cv-01831-TLN-CKD Document 4 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VINCE BALANCIO,                                    No. 2:20-cv-01831-TLN-CKD PS
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    SOLANO SUPERIOR COURT, et al.,
15                       Defendants.
16

17          Plaintiff proceeds pro se. This case was referred to the undersigned pursuant to 28 U.S.C.

18   section 636(b). On November 10, 2020, the undersigned denied plaintiff’s application to proceed

19   in forma pauperis and ordered plaintiff to pay the required filing and administrative fees within

20   fourteen days. (ECF No. 3.) The deadline for plaintiff to pay the required fees passed, and

21   plaintiff never paid. Although it appears that plaintiff’s copy of the November 10, 2020 order

22   was returned, plaintiff was properly served with it. It is plaintiff’s responsibility to keep the court

23   apprised of his current address at all times. Under Local Rule 182(f), service of documents at the

24   party’s record address is fully effective. L.R. 182(f).

25          Federal Rule of Civil Procedure 41 allows a court to dismiss an action sua sponte for

26   failure to prosecute or for failure to comply with the federal rules or any court order. Fed. R. Civ.

27   P. 41(b). Plaintiff has been given ample opportunity to pay the requisite fees. He has impliedly

28   refused or declined to do so. Thus, this action should be dismissed without prejudice for lack of
                                                         1
     Case 2:20-cv-01831-TLN-CKD Document 4 Filed 12/08/20 Page 2 of 2


 1   prosecution. See Fed. R. Civ. P. 41(b) (an involuntary dismissal “operates as an adjudication on

 2   the merits,” unless otherwise specified).

 3           Accordingly, IT IS HEREBY RECOMMENDED that:

 4           1.        Plaintiff’s original complaint (ECF No. 1) be DISMISSED without prejudice; and

 5           2.        The Clerk of Court be directed to close this case.

 6           These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 8   days after being served with these findings and recommendations, any party may file written

 9   objections with the court and serve a copy on all parties. Such a document should be captioned

10   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

11   shall be served on all parties and filed with the court within fourteen (14) days after service of the

12   objections. Failure to file objections within the specified time may waive the right to appeal the

13   District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst,

14   951 F.2d 1153 (9th Cir. 1991).

15   Dated: December 8, 2020
                                                        _____________________________________
16
                                                        CAROLYN K. DELANEY
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19   17.1831.dismiss

20
21

22

23

24

25

26
27

28
                                                          2
